           Case 3:20-cr-00506-HZ           Document 6        Filed 11/05/20       Page 1 of 2




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
ETHAN D. KNIGHT, OSB #992984
Ethan.Knight@usdoj.gov
GEOFFREY A. BARROW
Geoffrey.Barrow@usdoj.gov
Assistant United States Attorneys
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America




                              UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                       PORTLAND DIVISION


UNITED STATES OF AMERICA                                  3:20-cr-00506-HZ

                v.                                        NOTICE OF INTENT TO USE
                                                          FOREIGN INTELLIGENCE
HAWAZEN SAMEER MOTHAFAR,                                  SURVEILLANCE ACT
                                                          INFORMATION
                Defendant.


     GOVERNMENT’S NOTICE OF INTENT TO USE FOREIGN INTELLIGENCE

                             SURVEILLANCE ACT INFORMATION

        The United States of America hereby provides notice to defendant, HAWAZEN

SAMEER MOTHAFAR, and to the Court, that pursuant to Title 50, United States Code, Section

1806(c), the United States intends to offer into evidence, or otherwise use or disclose in any proceedings

in the above-captioned matter, information obtained or derived from electronic surveillance and physical


Notice of Intent to Use Foreign Intelligence Surveillance Act Information                           Page 1
           Case 3:20-cr-00506-HZ         Document 6        Filed 11/05/20     Page 2 of 2




search conducted pursuant to the Foreign Intelligence Surveillance Act of 1978 (FISA), as amended, 50

U.S.C. §§ 1802-1812, 1821-1829.

Dated: November 5, 2020                                Respectfully submitted,

                                                       BILLY J. WILLIAMS
                                                       United States Attorney

                                                       /s/ Ethan D. Knight
                                                       ETHAN D. KNIGHT, OSB #992984
                                                       GEOFFREY A. BARROW
                                                       Assistant United States Attorneys




Notice of Intent to Use Foreign Intelligence Surveillance Act Information                       Page 2
